Miller, J.:
This is an appeal from an order directing that plaintiff’s costs he? retaxed by disallowing a trial fee of thirty dollars and a term fee of ten dollars for a term at which an inquest was taken, the default-being subsequently opened. ’ Upon the papers before the clerk the-plaintiff was entitled to tax these two items. On the motion for retaxation at Special Term the defendant was permitted to read the order opening the default and an affidavit to the effect that the forty dollars, payment of which was imposed asa condition of opening the default, was stated by the justice granting the order to-be. intended to cover the trial and term fee which is disallowed by the order appealed from. The plaintiff objected to the reading of these papers. On a motion for a retaxation the parties should be confined *406to the papers used before the clerk. As the plaintiff was entitled to have the items taxed upon the papers before the clerk, it is unnecessary to determine the effect of the additional facts presented by the order and affidavit, reading of which was objected to.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Bartlett, Woodward, Jerks and Bioh, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.